FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                          June 10, 2020
                         _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 LAURA M. FORD,

       Plaintiff - Appellant,

 v.                                                        No. 19-3171
                                                  (D.C. No. 2:18-CV-02373-JWL)
 COMMISSIONER, SSA,                                          (D. Kan.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BALDOCK, and KELLY, Circuit Judges.
                  _________________________________

      The Social Security Act provides for the payment of disability insurance

benefits (DIB) to qualifying individuals who have “not attained retirement age.”

42 U.S.C. § 423(a)(1)(B). When an individual who has been receiving DIB reaches

full retirement age, her entitlement to DIB ends and those benefits are automatically

converted to old-age benefits. See 20 C.F.R. § 404.316(b)(2). Ms. Ford, the pro se

plaintiff in this action, received DIB beginning in 1990. When she reached full



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
retirement age in 2015, the Social Security Administration (SSA) notified her that

she was no longer entitled to DIB but would begin receiving old-age benefits in the

same amount as her previous monthly disability benefit. She challenged that

determination and received a hearing before an administrative law judge (ALJ), who

affirmed it. She sought review in the district court, which affirmed the ALJ’s

determination. She has now appealed to this court. Exercising jurisdiction under 28

U.S.C. § 1291 and 42 U.S.C. § 405(g), we affirm.

                                 I. BACKGROUND

      In 1990, Ms. Ford filed applications for DIB and Supplemental Security

Income (SSI) benefits. The SSA determined that she had become disabled on

December 27, 1989, and it granted the application for DIB. But it denied her SSI

application, apparently because her income was too high to qualify for those benefits.

See generally 42 U.S.C. § 1382(a) (setting income eligibility requirements for receipt

of SSI benefits by disabled individuals).

      Ms. Ford began receiving monthly DIB in June 1990. In February 2015, the

SSA notified her that she was no longer entitled to disability benefits because she had

reached her full retirement age. The notice explained that the amount of her monthly

benefits would remain the same but that she would now begin receiving old-age

benefits instead of DIB. She appealed the notice, stating “I need my Retirement

benefits and all other Benefits I am entitle[d to].” R. at 46. The SSA responded that

her monthly benefit would remain the same but would “now be made from the Social

Security retirement trust fund rather than the disability trust fund.” Id. at 49. The

                                            2
SSA upheld that decision on reconsideration. Ms. Ford then requested a de novo

hearing before an ALJ.

       Before the ALJ hearing, Ms. Ford contacted the SSA and requested a copy of

her medical records. She was told “there are none on this claim.” Id. at 88.

Ms. Ford later complained to the ALJ that she had requested her disability file but

had not received it. The ALJ explained that the disability file, if it still existed, was

not relevant to the issues he needed to resolve.

       At the hearing, Ms. Ford asserted that she had been receiving SSI benefits, not

DIB. See id. at 133. She stated she believed she was entitled to DIB because she had

worked for 12 years before her disability and paid into the system during these years.

The ALJ rejected Ms. Ford’s assertion that she had been receiving SSI benefits rather

than DIB. He further explained that the change in her DIB status was a trust-fund

change only, from the disability trust fund to the retirement trust fund. This change

did not imply that she was no longer disabled. Nor did it disadvantage her or change

the amount of benefit that she received. Based on the totality of the evidence, the

ALJ concluded Ms. Ford had failed to show a basis for reversing the agency decision.

       Ms. Ford sought review from the Appeals Council. She submitted additional

evidence with her request for review. The Appeals Council found that she had not

shown a reasonable probability that her new evidence would change the outcome of

the ALJ’s decision. It denied the request for review, making the ALJ’s decision the

final agency decision.



                                            3
                                    II. DISCUSSION

       Our review of the Commissioner’s decision in a social security case “is limited

to determining whether the Commissioner applied the correct legal standards and

whether the agency’s factual findings are supported by substantial evidence.” Noreja

v. Comm’r, SSA, 952 F.3d 1172, 1177 (10th Cir. 2020) (internal quotation marks

omitted). “We do not defer to the district court when evaluating the Commissioner’s

decision.” Id. at 1177-78. Because Ms. Ford is proceeding pro se, we liberally

construe her filings but we will not act as her advocate. See James v. Wadas,

724 F.3d 1312, 1315 (10th Cir. 2013).

                          A. Conversion to Old-Age Benefits

       DIB and old-age benefits are authorized under Title II of the Social Security

Act (Act), 42 U.S.C. §§ 401-434. They are funded by employment taxes and are

administered through statutorily authorized trust funds. Eligibility for DIB or

old-age benefits depends on insured status, which generally requires that the insured

has paid into the Social Security fund for a designated period. See id. §§ 414, 423(a).

       In 1939, Congress established the “Federal Old-Age and Survivors Insurance

Trust Fund,” which is used to provide old-age insurance benefits to qualifying

recipients. Social Security Act Amendments of 1939, Pub. L. No. 76-379, § 201,

53 Stat. 1360, 1362; codified as amended at 42 U.S.C. § 401(a). By the 1950’s,

Congress became concerned about disabled workers who were insured for old-age

benefits under the Act but were no longer able to work and therefore faced “a period

of destitution after the onset of their disability until they were eligible to receive old-

                                             4
age benefits.” Sanchez v. Schweiker, 656 F.2d 966, 968 (5th Cir. 1981). To remedy

this problem, “Congress expanded the Social Security program to provide [DIB] as

an adjunct to old-age benefits.” Id. DIB funds provide “early eligibility for old-age

benefits,” id., but are held in a separate fund known as the “Federal Disability

Insurance Trust Fund,” 42 U.S.C. § 401(b).

      When a disabled person reaches full retirement age, she is no longer eligible

for DIB payments and instead becomes entitled to old-age benefits. See 42 U.S.C.

§ 423(a)(1)(B); 20 C.F.R. § 404.316(b)(2); Sanchez, 656 F.2d at 968 (“Because

disability insurance was, in fact, early eligibility for old-age benefits, Congress

provided that when the insured became eligible for old-age benefits his monthly

disability benefits would cease.”). These benefits are then paid from the fund set

aside for old-age benefits rather than the disability fund.

      In contrast to DIB and old-age benefits, SSI is authorized under Title XVI of

the Social Security Act, 42 U.S.C. §§ 1381-1383f, and is funded from general tax

revenues. SSI is a public assistance program that provides a benefit to the aged,

blind, and disabled who meet certain income and resource requirements. It was

designed to prevent the recipients from falling below the poverty line. See id.

§ 1382.

      An individual who is disabled and meets the requirements for both DIB and

SSI may receive benefits from both programs. See 20 C.F.R. §§ 416.350, 416.420.

As noted, Ms. Ford applied for both DIB and SSI benefits in 1990, but the SSA

determined she was ineligible for SSI. The evidence she submitted to the Appeals

                                            5
Council confirms that she has been receiving DIB, not SSI benefits, since 1990. See

R. at 96-98, 100.1 She does not contest that she has reached her full retirement age.

In light of the evidence, she fails to show that the agency erred as a legal matter by

converting her DIB benefits to old-age benefits.2

                                   B. Other Issues

      Ms. Ford also complains that the SSA “didn’t give me my papers in my file.”

Aplt. Opening Br. at 2. The record shows that before her administrative hearing, the

SSA informed her several times of the steps she could take to see the evidence in her

file. See R. at 61, 70, 80. And although it appears neither the SSA nor the ALJ

provided her with the medical records that supported her original 1990 application,

this was not reversible error. The issue in this proceeding was not whether her

medical records showed that Ms. Ford was disabled (an issue already resolved in her

favor 30 years ago) but instead whether the SSA properly converted her DIB to

old-age benefits. Ms. Ford fails to show that her medical records were relevant to

that issue or to her argument that she was receiving SSI rather than DIB (which



      1
         The ALJ found that Ms. Ford’s initial DIB benefit in June 1990 was $520.
This figure is consistent with her hearing testimony. See R. at 134. The
Commissioner notes this monthly benefit amount exceeds the statutory maximum SSI
payment for an eligible individual in 1990. See SSI Federal Payment Amounts,
https://www.ssa.gov/OACT/COLA/SSIamts.html (last visited June 2, 2020). Thus,
the Commissioner argues, she could not have been receiving only SSI benefits in
connection with her disability, as she claims.
      2
          As the district court noted, if Ms. Ford believes she is eligible for SSI
benefits in addition to her old-age benefits, she may make a new application with the
SSA.
                                           6
involves an income-based calculation), or that she was denied access to other

pertinent records in her file.

       Finally, Ms. Ford complains that the ALJ did not look at the papers she

brought to the hearing. She does not identify which papers the ALJ allegedly failed

to review, and the hearing transcript does not seem to indicate that the ALJ was

presented with papers but refused to review them. See R. at 130-42. In addition, as

noted, after the ALJ issued his decision, Ms. Ford was provided the opportunity to

submit additional evidence to the Appeals Council. She did so. Ms. Ford has not

shown the Appeals Council erred when it concluded that this additional evidence did

not show a reasonable probability that it would change the outcome.

                                 III. CONCLUSION

       We affirm the district court’s judgment.


                                           Entered for the Court


                                           Scott M. Matheson, Jr.
                                           Circuit Judge




                                          7